     Case 2:21-cv-00811 Document 1 Filed 01/28/21 Page 1 of 10 Page ID #:1




 1
     Scott Alan Burroughs (SBN 235718)
     scott@donigerlawfirm.com
 2   Justin M. Gomes (SBN 301793)
 3
     jgomes@donigerlawfirm.com
     DONIGER/BURROUGHS
 4   603 Rose Avenue
 5
     Venice California 90291
     Telephone: (310) 590-1820
 6

 7
     Attorneys for Plaintiff

 8
                           UNITED STATES DISTRICT COURT
 9
                         CENTRAL DISTRICT OF CALIFORNIA
10

11
     ANTHONY AYIOMAMITIS, an                        Case No.:
     individual,
12                                                   PLAINTIFF’S COMPLAINT FOR
13   Plaintiff,                                      COPYRIGHT INFRINGEMENT
                                                     AND VIOLATION OF THE DMCA:
14   v.                                              17 U.S.C. § 1202
15
     BUZZFEED, INC., a Delaware                      JURY TRIAL DEMANDED
16   Corporation; and DOES 1-10, inclusive,
17

18   Defendants.
19

20

21

22

23

24         Plaintiff ANTHONY AYIOMAMITIS, by and through his undersigned
25   attorneys, hereby prays to this honorable Court for relief based on the following:
26                             JURISDICTION AND VENUE
27
                                                1
28                                         COMPLAINT
     Case 2:21-cv-00811 Document 1 Filed 01/28/21 Page 2 of 10 Page ID #:2




 1          1. This action arises under the Copyright Act of 1976, Title 17 U.S.C., § 101 et
 2   seq.
 3          2. This Court has federal question jurisdiction under 28 U.S.C. § 1331 and 1338
 4   (a) and (b).
 5          3. Venue in this judicial district is proper under 28 U.S.C. § 1391(c) and 1400(a)
 6   in that this is the judicial district in which a substantial part of the acts and omissions
 7   giving rise to the claims occurred.
 8                                          PARTIES
 9          4. Plaintiff, ANTHONY AYIOMAMITIS (“AYIOMAMITIS”) is an
10   individual residing in the Athens, Greece.
11          5. Plaintiff is informed and believes and thereon alleges that Defendant
12   BUZZFEED, INC. (“BUZZFEED”) is a Delaware Corporation with a principal
13   office at 608 Main St, Venice, California 90291, and is the owner of the website at
14   www.buzzfeed.com, and does business in and with the state of California and this
15   District.
16          6. Plaintiff is informed and believes and thereon alleges that Defendants
17   DOES 1 through 10, inclusive, are other parties not yet identified who have infringed
18   Plaintiff’s copyrights, have contributed to the infringement of Plaintiff’s copyrights,
19   or have engaged in one or more of the wrongful practices alleged herein. The true
20   names, whether corporate, individual or otherwise, of Defendants 1 through 10,
21   inclusive, are presently unknown to Plaintiff, which therefore sues said Defendants
22   by such fictitious names, and will seek leave to amend this Complaint to show their
23   true names and capacities when same have been ascertained.
24          7. Plaintiff is informed and believes and thereon alleges that at all times
25   relevant hereto each of the Defendants was the agent, affiliate, officer, director,
26   manager, principal, alter-ego, and/or employee of the remaining Defendants and was
27   at all times acting within the scope of such agency, affiliation, alter-ego relationship
                                                  2
28                                           COMPLAINT
     Case 2:21-cv-00811 Document 1 Filed 01/28/21 Page 3 of 10 Page ID #:3




 1   and/or employment; and actively participated in or subsequently ratified and/or
 2   adopted each of the acts or conduct alleged, with full knowledge of all the facts and
 3   circumstances, including, but not limited to, full knowledge of each violation of
 4   Plaintiff’s rights and the damages to Plaintiff proximately caused thereby.
 5                CLAIMS RELATED TO SUBJECT PHOTOGRAPHY
 6         8. Plaintiff, AYIOMAMITIS created and owns the original photographs (the
 7   “Subject Photography”) that were first published abroad. Plaintiff is the sole owner
 8   of the exclusive rights in the Subject Photography, which is depicted in Exhibit A.
 9         9. The Subject Photography are not United States works within the meaning of
10   17 U.S.C., § 101.
11         10. As a result of the foregoing, Plaintiff is exempt from the registration
12   requirements set out at 17 U.S.C., § 411(a).
13         11. Plaintiff registered the Subject Photography with the United States
14   Copyright Office effective February 20, 2017 and January 24, 2019 respectively
15   under registration numbers VA 2-054-866 and VA 2-135-713.
16         12. Plaintiff is informed and believes and thereon alleges that following its
17   publication and display of the Subject Photography, BUZZFEED, DOE Defendants,
18   and each of them used the Subject Photography without Plaintiff’s authorization for
19   commercial purposes in various ways, including, but not limited to, the use on the
20   website buzzfeed.com.
21         13. Subject Photography and exemplar screen captures of Defendant’s website
22   with the Subject Photography embedded are set forth in Exhibit B (“Infringing
23   Content”).
24                              FIRST CLAIM FOR RELIEF
25            (For Copyright Infringement - Against All Defendants, and Each)
26         14. Plaintiff repeats, re-alleges, and incorporates herein by reference as though
27   fully set forth, the allegations contained in the preceding paragraph.
                                                3
28                                          COMPLAINT
     Case 2:21-cv-00811 Document 1 Filed 01/28/21 Page 4 of 10 Page ID #:4




 1         15. Plaintiff alleges on information and belief that Defendants, and each of
 2   them, accessed the Subject Photography by without limitation, viewing the Subject
 3   Photography on Plaintiff’s website or social media profiles, on other sites online, or
 4   in physical publications. The identicality of the copying also shows access.
 5         16. Plaintiff alleges on information and belief that Defendants, and each of
 6   them, copied, reproduced, displayed, and distributed the Subject Photography online
 7   at least on the website(s) bearing the URL(s) depicted in Exhibit B hereto.
 8         17. Plaintiff alleges on information and belief that Defendants, and each of
 9   them, infringed Plaintiff’s copyrights by creating infringing derivative works from
10   the Subject Photography and publishing same to the public.
11         18. Due to Defendants’, and each of their, acts of infringement, Plaintiff has
12   suffered general and special damages in an amount to be established at trial.
13         19. Due to Defendants’ acts of copyright infringement as alleged herein,
14   Defendants, and each of them, have obtained direct and indirect profits they would
15   not otherwise have realized but for their infringement of Plaintiff’s rights in the
16   Subject Photography. As such, Plaintiff is entitled to disgorgement of Defendants’
17   profits directly and indirectly attributable to Defendants’ infringement of Plaintiff’s
18   rights in the Subject Photography in an amount to be established at trial.
19         20. Plaintiff alleges on information and belief that Defendants, and each of
20   them, have committed acts of copyright infringement, as alleged above, which were
21   willful, intentional and malicious, which further subjects Defendants, and each of
22   them, to liability for statutory damages under Section 504(c)(2) of the Copyright Act
23   in the sum of up one hundred fifty thousand dollars ($150,000.00) per infringement
24   and/or a preclusion from asserting certain equitable and other defenses.
25                            SECOND CLAIM FOR RELIEF
26   (For Vicarious and/or Contributory Copyright Infringement – Against all Defendants,
27                                          and Each)
                                                4
28                                          COMPLAINT
     Case 2:21-cv-00811 Document 1 Filed 01/28/21 Page 5 of 10 Page ID #:5




 1         21. Plaintiff repeats, re-alleges, and incorporates herein by reference as though
 2   fully set forth, the allegations contained in the preceding paragraphs of this
 3   Complaint.
 4         22. Plaintiff alleges on information and belief that Defendants knowingly
 5   induced, participated in, aided and abetted in and profited from the illegal
 6   reproduction and distribution of the Subject Photography as alleged hereinabove.
 7   Such conduct included, without limitation, publishing photographs obtained from
 8   third parties that Defendant(s) knew, or should have known, were not authorized to
 9   be published by Defendant(s); publishing the Infringing Content on affiliate, third-
10   party, and social media sites; and distributing the Infringing Content to third-parties
11   for further publication.
12         23. Plaintiff alleges on information and belief that Defendants, and each of
13   them, are vicariously liable for the infringement alleged herein because they had the
14   right and ability to supervise the infringing conduct and because they had a direct
15   financial interest in the infringing conduct. Specifically, Defendants, and each of
16   them, received revenue in connection with the Infringing Content, and were able to
17   supervise the distribution, broadcast, and publication of said content.
18         24. By reason of the Defendants’, and each of their, acts of contributory and
19   vicarious infringement as alleged above, Plaintiff has suffered general and special
20   damages in an amount to be established at trial.
21         25. Due to Defendants’ acts of copyright infringement as alleged herein,
22   Defendants, and each of them, have obtained direct and indirect profits they would
23   not otherwise have realized but for their infringement of Plaintiff’s rights in the
24   Subject Photography. As such, Plaintiff is entitled to disgorgement of Defendants’
25   profits directly and indirectly attributable to Defendants’ infringement of Plaintiff’s
26   rights in the Subject Photography, in an amount to be established at trial.
27
                                                5
28                                          COMPLAINT
     Case 2:21-cv-00811 Document 1 Filed 01/28/21 Page 6 of 10 Page ID #:6




 1         26. Plaintiff alleges on information and belief that Defendants, and each of
 2   them, have committed acts of copyright infringement, as alleged above, which were
 3   willful, intentional and malicious, which further subjects Defendants, and each of
 4   them, to liability for statutory damages under Section 504(c)(2) of the Copyright Act
 5   in the sum of up to $150,000.00 per infringement and/or a preclusion from asserting
 6   certain equitable and other defenses.
 7                             THIRD CLAIM FOR RELIEF
 8       (For Violations of the 17 U.S.C. §1202 – Against all Defendants, and Each)
 9         27. Plaintiff repeats, re-alleges, and incorporates herein by reference as though
10   fully set forth, the allegations contained in the preceding paragraphs.
11         28. The Subject Photography was routinely published with attribution, credit,
12   and other copyright management information identifying Plaintiff as the author,
13         29. Plaintiff alleges on information and belief that Defendants, and each of
14   them, removed Plaintiff’s copyright management information, as described above,
15   from the Subject Photography, and/or added false copyright management
16   information to the Subject Photography, before distributing and publishing same.
17         30. Plaintiff alleges on information and belief that Defendants, and each of
18   them, distributed and published the Subject Photography via websites bearing the
19   URL(s) depicted in Exhibit B hereto, under its own name, and removing Plaintiff’s
20   attribution information, including without limitation his name and/or metadata.
21         31. The aforementioned facts constitute “copyright management information”
22   as that phrase is defined in 17 U.S.C. §1202(c) and is false.
23         32. When Defendants distributed and published the Subject Photography, they
24   knowingly provided and/or distributed false copyright management information in
25   violation of 17 U.S.C. §1202(a). As a result of the foregoing, Plaintiff has been
26   damaged and may recover those damages as well as Defendants’ profits, and/or
27   statutory damages, and attorneys’ fees under 17 U.S.C. §1203.
                                                 6
28                                           COMPLAINT
     Case 2:21-cv-00811 Document 1 Filed 01/28/21 Page 7 of 10 Page ID #:7




 1

 2                                 PRAYER FOR RELIEF
 3         Wherefore, Plaintiff prays for judgment as follows:
 4         Against all Defendants, and Each, with Respect to Each Claim for Relief:
 5            a. That Defendants—each of them—and their respective agents and
 6               servants be enjoined from importing, manufacturing, distributing,
 7               offering for sale, selling or otherwise trafficking in any product that
 8               infringes Plaintiff’s copyrights in the Subject Photograph;
 9            b. That Plaintiff be awarded all profits of Defendants, and each of them,
10               plus all losses of Plaintiff, the exact sum to be proven at the time of trial,
11               or, if elected before final judgment, statutory damages as available under
12               the Copyright Act, 17 U.S.C. § 101 et seq.;
13            c. That Plaintiff be awarded its attorneys’ fees as available under the
14               Copyright Act U.S.C. § 101 et seq.;
15            d. That Plaintiff be awarded pre-judgment interest as allowed by law;
16            e. That Plaintiff be awarded the costs of this action; and
17            f. That Plaintiff be awarded such further legal and equitable relief as the
18               Court deems proper.
19     Plaintiff demands a jury trial on all issues so triable pursuant to Fed. R. Civ.
20   P. 38 and the 7th Amendment to the United States Constitution.
21
                                            Respectfully submitted,
22

23   Dated: January 28, 2021         By:    /s/ Scott Alan Burroughs
24
                                            Scott Alan Burroughs, Esq.
                                            Justin M. Gomes, Esq.
25                                          DONIGER/BURROUGHS
26
                                            Attorneys for Plaintiff

27
                                                7
28                                          COMPLAINT
     Case 2:21-cv-00811 Document 1 Filed 01/28/21 Page 8 of 10 Page ID #:8




 1
                                      EXHIBIT A
                                 Subject Photography
 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27
                                           8
28                                     COMPLAINT
     Case 2:21-cv-00811 Document 1 Filed 01/28/21 Page 9 of 10 Page ID #:9




 1                                           EXHIBIT B
 2                                      Infringing Content
 3                 [https://www.buzzfeed.com/samjparker/9-super-photos-of-the-supermoon]

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27
                                                    9
28                                             COMPLAINT
     Case 2:21-cv-00811 Document 1 Filed 01/28/21 Page 10 of 10 Page ID #:10




 1                 [http://www.buzzfeed.com/mjs538/the-30-most-liked-buzzfeed-posts-of-the-year]

 2            also [http://www.buzzfeed.com/mjs538/beautiful-pictures-of-the-supermoon-from-around-th]

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27
                                                        10
28                                                 COMPLAINT
